TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-03-00618-CV



Barbara Garms and Kenneth Garms, Appellants


v.


Dale Alan Wise and Toni Pryor Wise, Appellees






FROM THE DISTRICT COURT OF COMAL COUNTY, 22ND JUDICIAL DISTRICT

NO. C2002-328A, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N


		Appellants filed an unopposed motion to dismiss their appeal advising that they no
longer desire to pursue this appeal.
		The appeal is dismissed on motion of appellants. Tex. R. App. P. 42.1(a)(1).


  
						Bob Pemberton, Justice
Before Justices Kidd, B. A. Smith and Pemberton
Dismissed on Appellants' Motion
Filed:   March 4, 2004